WILLIAMS, Judge.
This is an appeal from a judgment of the Jefferson Circuit Court directing the Louisville & Jefferson County Planning & Zoning Commission to change the zoning classification of appellees’ property from “A” One-Family to “D-l” Commercial. The hearing in circuit court was de novo, as provided in KRS 100.057(2). Within a short time after the hearing took place our opinion in American Beauty Homes Corp. v. Louisville & Jefferson County Planning & Zoning Commission, Ky., 379 S.W.2d 450, was handed down. Therein we held that KRS 100.057(2), insofar as it provides that hearings in circuit court shall be de novo, violates section 27 of the Kentucky Constitution. It follows, we said, that issues on an appeal taken under that section of the statute shall be confined to questions of law which are encompassed in the question, “Was the administrative decision arbitrary ? ”
Accordingly, this case must be and it is reversed, and remanded to the circuit court for review consistent with the applicable rules set out in American Beauty Homes Corp. v. Louisville & Jefferson County Planning & Zoning Commission, Ky., 379 S.W.2d 450.